



Exhibit 10.3




DISCOVER FINANCIAL SERVICES
AMENDED AND RESTATED 2014 OMNIBUS INCENTIVE PLAN
2018 AWARD CERTIFICATE FOR
PERFORMANCE STOCK UNITS






I



--------------------------------------------------------------------------------






TABLE OF CONTENTS FOR AWARD CERTIFICATE
1.Performance Stock Units Generally.    3
2.Performance Measures.    3
3.Vesting Schedule; Conversion; Retention Requirement.    3
4.Special Provisions for Certain “Specified Employees”.    4
5.Dividend Equivalent Payments.    4
6.Death; Disability; Retirement.    5
7.Reduction in Force.    6
8.Change in Control.    6
9.Termination of Employment.    7
10.Forfeiture/Cancellation/Clawback of PSU Awards Under Certain
Circumstances.    7
11.Tax and Other Withholding Obligations.    9
12.Satisfaction of Obligations.    9
13.Nontransferability.    10
14.Designation of a Beneficiary.    10
15.Ownership and Possession.    11
16.Securities Law Matters.    11
17.Compliance with Laws and Regulations.    11
18.No Entitlements.    11
19.Consents.    12
20.Electronic Delivery and Consent to Electronic Participation.    13
21.Award Modification.    13
22.Severability.    13
23.Successors.    14
24.Governing Law.    14
25.Section 409A.    14
26.Defined Terms.    14
EMPLOYEES IN THE UNITED KINGDOM.25
ALL EMPLOYEES LOCATED OUTSIDE THE UNITED STATES.25




1



--------------------------------------------------------------------------------





DISCOVER FINANCIAL SERVICES
AMENDED AND RESTATED 2014 OMNIBUS INCENTIVE PLAN
2018 AWARD CERTIFICATE FOR PERFORMANCE STOCK UNITS
Discover has awarded to you performance stock units (“PSUs”) as part of your
discretionary long-term incentive compensation for services provided to the
Company during the Performance Period and through the Scheduled Vesting Date.
This Award Certificate sets forth the general terms and conditions of your
performance stock unit award (your “PSU Award”). Capitalized terms used in this
Award Certificate that are not defined in the text have the meanings set forth
in Section 26 below. Capitalized terms used in this Award Certificate that are
not defined in the text or in Section 26 below have the meanings set forth in
the Plan.
The number of PSUs in your Target Award has been communicated to you separately.
If you are employed outside the United States, please reference the
“International Supplement” included herein as Appendix C, which contains
supplemental terms and conditions for your PSU Award. This Award Certificate
should be read in conjunction with the International Supplement, if applicable,
in order for you to understand the terms and conditions of your PSU Award.
Your PSU Award is made pursuant to the Plan. References to “performance stock
units” or “PSUs” in this Award Certificate mean only those PSUs included in your
PSU Award, and the terms and conditions herein apply only to such PSU Award. If
you receive any other award under the Plan or another equity compensation plan,
it will be governed by the terms and conditions of the applicable award
documentation, which may be different from those herein.
The purpose of this PSU Award is, among other things, to align your interests
with the interests of Discover and its shareholders and to reward you for your
continued Employment with the Company in the future and your compliance with the
Company’s policies (including, without limitation, the Company’s risk policies
and Code of Conduct), to protect the Company’s interests in non-public,
confidential and/or proprietary information, products, trade secrets, customer
relationships, and other legitimate business interests, and to ensure an orderly
transition of responsibilities. In view of these purposes, the number of PSUs
that you earn will depend on the Company’s performance during the Performance
Period. Moreover, you will earn PSUs included in your PSU Award only if you
(1) remain in continuous Employment through the Scheduled Vesting Date (subject
to limited exceptions set forth herein), (2) are not found to be subject to the
forfeiture, cancellation, or clawback provisions set forth in Section 10 below,
and (3) satisfy obligations you owe to the Company as set forth in Section 12
below. As the Company deems appropriate and in its sole discretion, the Company
will require you to provide a written certification or other evidence, from time
to time, to confirm that none of the circumstances described in Section 10 below
exist or have occurred, including upon a termination of Employment and/or during
a specified period of time prior to the Scheduled Vesting Date. If you fail to
timely provide any required certification or other evidence, the Company will
cancel your PSU Award. It is your responsibility to provide the Human Resources
Department with your up-to-date contact information.




2



--------------------------------------------------------------------------------






1.
Performance Stock Units Generally.

Each PSU is a Restricted Stock Unit that is subject to additional conditions as
described herein and corresponds to one share of Stock. A PSU constitutes a
contingent and unsecured promise by Discover to pay you one share of Discover
common stock on the conversion date for the PSU. As the holder of PSUs, you have
only the rights of a general unsecured creditor of Discover. You will not be a
shareholder with respect to the Shares corresponding to your PSUs unless and
until your PSUs convert to Shares.

2.
Performance Measures.

The portion, if any, of your Target Award that you can earn will be based on
Discover EPS performance as set forth in Appendix A and the other terms and
conditions of this Award Certificate, and may vary from zero to 1.5 times the
number of PSUs included in your Target Award.

3.
Vesting Schedule; Conversion; Retention Requirement.

(a)    Vesting Schedule. Except as otherwise provided in this Award Certificate,
you will vest in any PSUs that are earned in accordance with Section 2 on the
Scheduled Vesting Date, so long as you continue to provide future services to
the Company by remaining in continuous Employment through the Scheduled Vesting
Date. The special vesting terms set forth in Sections 6, 7, and 8 of this Award
Certificate apply (1) if your Employment terminates by reason of your death,
Disability, or Retirement, (2) if the Company terminates your Employment in an
involuntary termination under the circumstances described in Section 7, or (3)
upon a Change in Control. Vested PSUs are subject to the tax withholding
provisions set forth in Section 11 of this Award Certificate.
(b)    Conversion.
(1)    Except as otherwise provided in this Award Certificate, your PSUs, to the
extent earned and vested, will convert to Shares (rounded to the nearest whole
share) on the Scheduled Vesting Date. The special conversion provisions set
forth in Sections 6, 7, and 8 of this Award Certificate apply (i) if your
Employment terminates by reason of your death, Disability, or Retirement, (ii)
if the Company terminates your Employment in an involuntary termination under
the circumstances described in Section 7, or (iii) upon a Change in Control.
(2)    The Shares delivered upon conversion of PSUs shall be delivered as soon
as administratively practicable after the Scheduled Vesting Date and shall not
be subject to any transfer restrictions, other than those that may arise under
the securities laws, or the Company’s policies, including, without limitation,
its stock ownership guidelines and/or Section 12 below, but will be subject to
forfeiture, cancellation, or clawback as set forth in Section 10 below.
(c)    Accelerated Conversion. The Committee, in its sole discretion, may
determine that any PSUs may be converted to Shares or any dividend equivalents
may be paid prior to the Scheduled Vesting Date subject to compliance with all
Legal Requirements. In such case the


3



--------------------------------------------------------------------------------





Committee may determine in its sole discretion that the shares or dividend
equivalents may not be transferable and may remain subject to applicable
vesting, retention, forfeiture, cancellation, clawback and withholding
provisions.
(d)    Rule of Construction for Timing of Conversion. Whenever this Award
Certificate provides for your PSUs to convert to Shares, or your dividend
equivalents to be paid, on the Scheduled Vesting Date or upon a different
specified event or date, such conversion or payment will be considered to have
been timely made, and neither you nor any of your beneficiaries or your estate
shall have any claim against the Company for damages based on a delay in
conversion of your PSUs (or delivery of Shares following conversion) or payment
of your dividend equivalents, as applicable, and the Company shall have no
liability to you (or to any of your beneficiaries or your estate) in respect of
any such delay, as long as conversion or payment, as applicable, is made by
December 31 of the year in which occurs the Scheduled Vesting Date or such other
specified event or date or, if later, by the 15th day of the third calendar
month following such specified event or date. Similarly, neither you nor any of
your beneficiaries or your estate shall have any claim against the Company for
damages, and the Company shall have no liability to you (or to any of your
beneficiaries or your estate), based on any acceleration of the conversion of
your PSUs or payment of your dividend equivalents pursuant to Section 3(c), as
applicable.
(e)    Retention Requirement. Notwithstanding anything in the Plan or any other
provisions of this Award Certificate to the contrary, following delivery
thereof, you will be required to hold (and not transfer or otherwise dispose of)
one-hundred percent (100%) of the PSUs that vest and convert to Shares, net of
taxes ( “Net Shares”), until one (1) year after the Scheduled Vesting Date or
such other specified event or date which accelerates the conversion of such Net
Shares; provided, that this requirement shall lapse in the event of your death,
Disability or a Change in Control.

4.
Special Provisions for Certain “Specified Employees”.

Notwithstanding the other provisions of this Award Certificate, to the extent
necessary to comply with Section 409A of the Internal Revenue Code, if Discover
reasonably considers you to be one of its “specified employees” as defined in
Section 409A of the Internal Revenue Code at the time of the termination of your
Employment, any PSUs to which you are entitled under this Award Certificate that
constitute a deferred compensation arrangement under Section 409A of the
Internal Revenue Code and that are payable upon termination of your Employment
will not convert to Stock until the date that is six (6) months after the
termination of your Employment (or the date of your death, if such event occurs
earlier).

5.
Dividend Equivalent Payments.

If Discover pays a regular or ordinary dividend on its Stock, you will be
credited with cash dividend equivalents with respect to your PSU Award in an
amount equal to the amount of the dividend that would have been paid on a number
of Shares corresponding to your Target Award. Discover will credit the dividend
equivalents as soon as is administratively practicable after it pays the
corresponding dividend on its Stock. Your dividend equivalents will vest and be
paid at the same time as, and subject to the same vesting and cancellation
provisions set forth in this Award Certificate with respect to, your PSUs
(provided that, subject to Section 3(d), the dividend equivalents may be paid
following the date on which the PSUs convert to Shares as soon as
administratively practicable). The amount of dividend equivalents paid to you
will be based on the number of PSUs that actually convert to Shares (and will be
paid only if your PSUs convert to Shares), provided that such dividend
equivalents will be reduced to the extent that application of the performance
measures set forth in Appendix A results in your earning less than the Target
Award and will be increased to the extent that application of those performance
measures results in your earning more than the Target Award. (For example, if
you earn eighty percent (80%) of the Target Award based on the performance
measures, twenty percent (20%) of the dividend equivalents credited in respect
of regular or ordinary dividends will be canceled.) The decision to pay a
dividend and, if so, the amount of any such dividend, is determined by Discover
in its sole discretion. No dividend equivalents will be paid to you on any
canceled PSUs. Discover will decide on the form of payment and may pay dividend
equivalents in Shares, in cash or in a combination thereof. Because dividend
equivalent payments are considered part of your compensation for income tax
purposes, they will be subject to applicable tax and other withholding
obligations, as summarized in Section 11.
(a)    Pro Rata Reduction. If your PSU Award is subject to a pro rata reduction
upon the termination of your Employment (as described below) and your PSU Award
is to be paid on a date following such termination, the amount of dividend
equivalents credited to you in respect of regular or ordinary dividends paid on
Stock following your termination shall continue to be based on the number of
Shares corresponding to your Target Award, and the amount paid to you (subject
to the other terms and conditions of this Award Certificate) shall be the amount
calculated as provided above in this Section 5, in each case multiplied by the
Pro Ration Fraction. If your PSU Award is subject to a pro rata reduction upon
the termination of your Employment and is paid out on such termination (as
described below), the amount of dividend equivalents paid to you shall be
calculated


4



--------------------------------------------------------------------------------





based on the number of Shares corresponding to your Target Award (adjusted, if
applicable, as provided in this Section 5) multiplied by the Pro Ration
Fraction.
(b)    Effect of Cancellation. Notwithstanding the foregoing, in the event your
PSU Award is canceled in full on or before the Scheduled Vesting Date, all
dividend equivalents credited to you in respect of regular or ordinary dividends
will be canceled.

6.
Death; Disability; Retirement.

The following special vesting and payment terms apply to your PSUs:
(a)    Death. If you die, you will vest on the Scheduled Vesting Date in the
number of Shares as if you had you remained in Employment through the Scheduled
Vesting Date, subject


5



--------------------------------------------------------------------------------





to the performance measures described in Appendix A, provided that your
beneficiary or estate promptly notifies the Company of your death. Any such
Shares will convert to Shares on the Scheduled Vesting Date and will be
delivered to the beneficiary you have designated pursuant to Section 13 or the
legal representative of your estate, as applicable. After your death, the
cancellation provisions set forth in Section 10(a) will no longer apply.
(b)    Disability. If your Employment terminates due to Disability, you will
vest on the Scheduled Vesting Date in the number of Shares as if you had you
remained in Employment through the Scheduled Vesting Date, subject to the
performance measures described in Appendix A. On your Scheduled Vesting Date,
subject to Section 4 above, any transfer restrictions and the cancellation
provisions described herein, any such Shares will convert to Shares and be
delivered to you.
(c)    Retirement. If your Employment terminates due to Retirement, the number
of PSUs that will vest on the Scheduled Vesting Date will be determined by
multiplying (1) the number of Shares that would have been delivered to you,
based on the performance measures described in Appendix A had you remained in
Employment through the Scheduled Vesting Date, by (2) the Pro Ration Fraction.
On the Scheduled Vesting Date, subject to Section 4 above, any transfer
restrictions and the cancellation provisions described herein, your PSUs will
convert to Shares and be delivered to you.

7.
Reduction in Force.

If the Company terminates your Employment due to a reduction in force or an
elimination of your position, each as determined by the Company in its sole
discretion, the number of PSUs that will vest on the Scheduled Vesting Date will
be determined by multiplying (a) the number of Shares that would have been
delivered to you, based on the performance measures described in Appendix A had
you remained in Employment through the Scheduled Vesting Date, by (b) the Pro
Ration Fraction. These shares will convert to Shares and be delivered to you on
the later of the Scheduled Vesting Date or the date that is 60 days following
your termination of Employment, subject to Section 4 above, provided that you
sign (and do not revoke) an agreement and release of claims satisfactory to the
Company.

8.
Change in Control.

(a)    During First Year of Performance Period. If, during the first year of the
Performance Period, a Change in Control occurs, then your Target Award
(including the value of any dividend equivalents theretofore credited to you)
will be converted to a cash award valued as of the date of the Change in Control
event as determined by the Company using the EPS Target multiplier set forth in
Appendix A, the use of which shall be deemed to be a valuation using the target
level. Any such cash award will be paid to you (subject to Section 4 above and
the cancellation provisions set forth herein) on the earlier of (1) the
Scheduled Vesting Date or (2) the date when the Company terminates your
Employment other than for Cause, or if you terminate your Employment for Good
Reason. Notwithstanding the foregoing, if, following the Change in Control event
but prior to the delivery of such cash award, you voluntarily terminate your
Employment other than for Good Reason or you are terminated for Cause, you will
forfeit such cash award.
(b)    After First Year of Performance Period. If, after the first year of the
Performance Period, a Change in Control occurs, then your Target Award
(including the value of any dividend equivalents theretofore credited to you)
will be converted to a cash award valued as of date of the Change in Control
event as determined by the Company based on the performance measures in Appendix
A but applied as though the Performance Period ended with the last quarter of
Discover ending simultaneously with or before the effective date of the Change
in Control event, the use of which shall be deemed to be a valuation using the
target level. Any such cash award will be paid to you (subject to Section 4
above and the cancellation provisions set forth herein) on the earlier of (1)
the Scheduled Vesting Date or (2) the date when the Company terminates your
Employment other than for Cause, or if you terminate your Employment for Good
Reason. Notwithstanding the foregoing, if, following the Change in Control event
but prior to the delivery of such cash award, you voluntarily terminate your
Employment other than for Good Reason or you are terminated for Cause, you will
forfeit such cash award.

9.
Termination of Employment.

(a)    Cancellation of Unvested PSU Awards. Your unvested PSUs, including any
dividend equivalents theretofore credited to you, will be canceled if your
Employment terminates for any reason other than under the circumstances set
forth in this Award Certificate for death, Disability, and Retirement described
in Section 6, for an involuntary termination by the Company described in Section
7, or in connection with a Change in Control as provided in Section 8.
(b)    General Treatment of Vested PSU Awards. Except as otherwise provided in
this Award Certificate, your vested PSUs will convert to Shares on the Scheduled
Vesting Date. The tax and other withholding provisions as set forth in Section
11 of this Award Certificate will continue to apply until the date the Shares
are delivered.

10.
Forfeiture/Cancellation/Clawback of PSU Awards Under Certain Circumstances.

The forfeiture, cancellation, and/or Clawback circumstances and events set forth
in this Section 10 are designed, among other things, to incentivize compliance
with the Company’s policies (including, without limitation, the Company’s risk
policies and Code of Conduct), to protect the Company’s interests in non-public,
confidential and/or proprietary information, products, trade secrets, customer
relationships, and other legitimate business interests, and to ensure an orderly
transition of responsibilities. This Section 10 shall apply notwithstanding any
other terms of this Award Certificate (except where sections in this Award
Certificate specifically provide that the circumstances set forth in this
Section 10 no longer apply).
(a)    Breach of Restrictive Covenants. Notwithstanding Discover’s performance
based on the measures set forth in Appendix A or your satisfaction of the
vesting conditions of this Award Certificate, PSUs (and any dividend equivalents
credited thereon) are not earned until the Scheduled Vesting Date and, unless
prohibited by applicable law, will be canceled prior to the Scheduled Vesting
Date in any of the circumstances set forth below. Although you will become the
beneficial owner of Shares following conversion of your PSUs, the Company may,
upon notice, issue a transfer restriction with respect to your Shares following
conversion of your PSUs (and any dividend equivalents credited thereon) pending
any investigation or other review that impacts the determination as to whether
the PSUs (and any dividend equivalents credited thereon) are cancellable under
the circumstances set forth below. The Shares underlying such PSUs (and any
dividend equivalents credited thereon) shall be forfeited and recoverable in the
event the Company determines that the PSUs were cancellable under the
circumstances set forth below. Notwithstanding any provision of this Award
Certificate to the contrary, in the event that at any time prior to one year
after the termination of your Employment or service with the Company, you (i)
engage, in Competitive Activity; (ii) engage in Wrongful Solicitation or (iii)
breach your obligations to the Company under a confidentiality, intellectual
property or other restrictive covenant, you shall be required to:
(1)     pay to the Company an amount in cash equal to the value of Shares that
vested and converted on or after, or within two years prior to, your termination
of Employment, which value shall be determined by the Company, in its sole
discretion and
shall include an amount for tax adjustments appropriate to reflect your
obligation to repay such amounts due to your breach of the restrictive
covenants; or
(2)    transfer to the Company the number of Shares that vested and converted on
or after, or within two years prior to, your termination of Employment, plus an
amount calculated by the Company, in its sole discretion, for tax adjustments
appropriate to reflect your obligation to transfer such Shares due to your
breach of the restrictive covenants.
(b)    Clawback.
(1)    In the event and to the extent the Committee reasonably determines that
the performance considered by the Committee, and on the basis of which the
amount of PSUs were granted, was based on Discover’s material noncompliance with
any financial reporting requirement under the securities laws which requires
Discover to file a restatement of its financial statements, you will forfeit the
number of PSUs that were granted during the three-year period preceding the date
on which Discover is required to prepare an accounting restatement, less the
number of PSUs that would have been granted had your PSUs been granted based on
compliance with any such financial reporting requirement under the securities
laws (such number of PSUs, the “Clawback PSUs”, to be determined in each case by
the Committee in its sole discretion:
(2)    In the event and to the extent the Committee reasonably determines that
the performance certified by the Committee, and on the basis of which PSUs were
converted to Shares, was based on Discover’s material noncompliance with any
financial reporting requirement under the securities laws which requires
Discover to file a restatement of its financial statements, you will be
required:
a. to pay to the Company an amount in cash equal to the value of the Shares that
vested and converted hereunder, which value shall be determined using a
valuation method established by the Company, in its sole discretion, and shall
include an amount for tax adjustments appropriate to reflect your obligation to
repay such amounts due to the restatement of the Company’s financial statements;
or
b.transfer to the Company the number of Shares that vested and converted
hereunder, plus such amount calculated by the Company, in its sole discretion,
for tax adjustments appropriate to reflect your obligation to repay such amounts
due to the restatement of the Company’s financial statements.
(c)    Risk Review. No PSUs will convert to Shares until (1) the Committee
certifies the extent to which the performance criteria set forth in Appendix A
have been satisfied, and (2) the Chief Human Resources Officer receives
confirmation from the Chief Risk Officer that a review has been completed by the
Chief Risk Officer to determine whether you engaged in any willful or reckless
violation of the Company’s risk policies. If the Chief Risk Officer finds any
such


6



--------------------------------------------------------------------------------





violation or breach, then the Company may determine that all or a portion of
your PSUs will be forfeited. Additionally, if you are a Covered Employee, the
Chief Risk Officer will conduct Company and / or Business Unit risk reviews as
well as evaluate your individual risk goals. Based on this assessment, the
Company may determine that all or a portion of your PSUs will be forfeited.
(d)    Authorization. You authorize the Company to deduct any amount or amounts
owed by you pursuant to this Section 10 from any amounts payable by or on behalf
of the Company to you, including, without limitation, any amount payable to you
as salary, wages, paid time off, bonus, severance, change in control severance
or the conversion of any equity-based award. This right of offset shall not be
an exclusive remedy and the Company’s election not to exercise this right of
offset with respect to any amount payable to you shall not constitute a waiver
of this right of offset with respect to any other amount payable to you or any
other remedy.

11.
Tax and Other Withholding Obligations.

Subject to rules and procedures established by Discover, you may be eligible to
elect to satisfy the tax or other withholding obligations arising upon
conversion of your PSUs or upon any taxable event by paying cash or by having
Discover withhold Shares or by tendering Shares, in each case in an amount
sufficient to satisfy the tax or other withholding obligations. Shares withheld
or tendered will be valued using the fair market value of Discover common stock
on the date the Shares are scheduled to convert, or otherwise become taxable, as
applicable, using a valuation methodology established by Discover. In order to
comply with applicable accounting standards or the Company’s policies in effect
from time to time, Discover may limit the amount of Shares that you may have
withheld or that you may tender.

12.
Satisfaction of Obligations.

Notwithstanding any other provision of this Award Certificate, the Company may,
in its sole discretion, take various actions affecting your PSUs in order to
collect amounts sufficient to satisfy any obligation that you owe to the Company
and any tax or other withholding obligations. The Company’s determination of the
amount that you owe the Company shall be conclusive. The fair market value of
Stock for purposes of the foregoing provisions shall be determined using a
valuation methodology established by Discover. The actions that may be taken by
the Company pursuant to this Section 12 include, but are not limited to, the
following:
(a)    Withholding of Shares. Upon conversion of PSUs, including any accelerated
conversion pursuant to Sections 6, 7, or 8 above, or, if later, upon delivery of
the Shares, the Company may withhold a number of Shares sufficient to satisfy
any obligation that you owe to the Company and any tax or other withholding
obligations whether national, federal, state or local tax withholding
obligations including any social insurance contributions or employment tax
obligation. The Company shall determine the number of Shares to be withheld by
dividing the dollar value of your obligation to the Company and any tax or other
withholding obligations by the fair market value of Discover common stock on the
date the Shares are scheduled to convert, or otherwise become taxable, as
applicable. To the extent that the Company retains any Shares or reduces the
number of PSUs to cover the withholding obligations, it will do so at the
minimum statutory rate. Should the Company withhold in excess of the actual tax
withholding obligation, the Company will refund the excess amount to you within
a reasonable period and without any interest.
(b)    Withholding of Other Compensation. Discover may withhold the payment of
dividend equivalents on your PSUs or any other compensation or payments due from
Discover to ensure satisfaction of any obligation that you owe the Company or
any tax or other withholding obligations or Discover may permit you to satisfy
such tax or other withholding obligation by paying such obligation in
immediately available funds.
(c)    Mobile Employees. You are liable and responsible for all taxes and social
insurance contributions owed in connection with the Award, regardless of any
action the Company takes with respect to any tax withholding obligations that
arise in connection with the Award. The Company does not make any representation
or undertaking regarding the tax treatment or the treatment of any tax
withholding in connection with the grant, vesting or payment of the Award.


7



--------------------------------------------------------------------------------





The Company does not commit and is under no obligation to structure the Award to
reduce or eliminate your tax liability. Further, you may be subject to
individual income taxation (and possibly social security or other applicable
personal or payroll taxes) in each jurisdiction where you have performed
services for the Company between the Award Date and the Vesting Date. Taxes for
which you are liable, if applicable, may be withheld and deposited by the
Company in each jurisdiction in which you have performed services regardless of
your status as a resident or non-resident in one or more of the jurisdictions
that have a right to impose taxation. You agree that you will comply with all
United States and foreign individual income tax return filing obligations that
may be imposed with respect to the Award.

13.
Nontransferability.

You may not sell, pledge, hypothecate, assign or otherwise transfer your PSUs,
other than as provided in Section 14 (which allows you to designate a
beneficiary or beneficiaries in the event of your death) or by will or the laws
of descent and distribution. This prohibition includes any assignment or other
transfer that purports to occur by operation of law or otherwise. During your
lifetime, payments relating to the PSUs will be made only to you.

14.
Designation of a Beneficiary.

You may make a written designation of beneficiary or beneficiaries to receive
all or part of the Shares and any dividend equivalents credited to you pursuant
to Section 5 hereof to be paid under this Award Certificate in the event of your
death. To make a beneficiary designation, you must complete and file the form
attached hereto as Appendix B with the Human Resources Department. Any Shares
that become payable upon your death, and as to which a designation of
beneficiary is not in effect, will be distributed to your estate. If you
previously filed a designation of beneficiary form for your equity awards with
the Human Resources Department, such form will also apply to the PSUs granted
pursuant to this PSU Award. You may replace or revoke your beneficiary
designation at any time. If there is any question as to the legal right of any
beneficiary to receive Shares under this PSU Award, Discover may determine in
its sole discretion to deliver the Shares in question to your estate. Discover’s
determination shall be binding and conclusive on all persons and it will have no
further liability to anyone with respect to such Shares.

15.
Ownership and Possession.

(a)    Generally. Generally, you will not have any rights as a shareholder in
the Shares corresponding to your PSUs prior to conversion of your PSUs. Prior to
conversion of your PSUs, however, you will receive dividend equivalent credits,
as set forth in Section 5 of this Award Certificate. To the extent necessary or
advisable to comply with Section 409A of the Internal Revenue Code, with respect
to any provision of this Award Certificate that provides for vested PSUs to
convert to Shares on or as soon as administratively practicable after a
specified event or date, such conversion will be made by the later of the end of
the calendar year in which the specified event or date occurs or the 15th day of
the third calendar month following the specified event or date.
(b)    Following Conversion. Subject to the terms and conditions of this Award
Certificate, following conversion of your PSUs you will be the beneficial owner
of Shares issued to you net of taxes and you will be entitled to all rights of
ownership, including voting rights and the right to receive cash or stock
dividends or other distributions paid on the Shares.

16.
Securities Law Matters.

Shares issued upon conversion of your PSUs may be subject to restrictions on
transfer by virtue of the Securities Act of 1933, as amended.  Discover may
advise the transfer agent to place a stop order against such shares if it
determines that such an order is necessary or advisable.  Because Stock will
only be maintained in book-entry form, you will not receive a stock certificate
representing your interest in such shares.

17.
Compliance with Laws and Regulations.

Any sale, assignment, transfer, pledge, mortgage, encumbrance or other
disposition of Shares issued upon conversion of your PSUs (whether directly or
indirectly, whether or not for value, and whether or not voluntary) must be made
in compliance with any applicable constitution, rule, regulation, or policy of
any of the exchanges or associations or other institutions with which the
Company or a Related Employer has membership or other privileges, and any
applicable law, or applicable rule or regulation of any governmental agency,
self-regulatory organization or state or federal regulatory body.


8



--------------------------------------------------------------------------------






18.
No Entitlements.

(a)    No Right to Continued Employment. This PSU Award is not an employment
agreement, and nothing in this Award Certificate, the International Supplement,
if applicable, or the Plan shall alter your status as an “at-will” employee of
the Company or your Employment status at a Related Employer. None of this Award
Certificate, the International Supplement, if applicable, or the Plan shall be
construed as guaranteeing your Employment by the Company or a Related Employer,
or as giving you any right to continue in the employ of the Company or a Related
Employer, during any period (including without limitation the period between the
Date of the Award and the Scheduled Vesting Date or any portion of this period),
nor shall they be construed as giving you any right to be reemployed by the
Company or a Related Employer following any termination of Employment.
(b)    No Right to Future Awards. This PSU Award, and all other awards of PSUs
and other equity-based awards, are discretionary. This PSU Award does not confer
on you any right or entitlement to receive another award of PSUs, any other
equity-based award or any other award at any time in the future or in respect of
any future period.
(c)    No Effect on Future Employment Compensation. Discover has made this PSU
Award to you in its sole discretion. This PSU Award does not confer on you any
right or entitlement to receive compensation in any specific amount for any
future fiscal year, and does not diminish in any way the Company’s discretion to
determine the amount, if any, of your compensation. In addition, this PSU Award
is not part of your base salary or wages and will not be taken into account in
determining any other Employment-related rights you may have, such as rights to
pension or severance pay, end of service payments, bonuses, long-service awards
or similar payments and in no event shall be considered as compensation for, or
relating in any way to, past services for the Company.
(d)    Termination of Employment. In consideration of the grant of the Award, no
claim or entitlement to compensation or damages shall arise from termination of
the Award or diminution in value of the Award or Shares acquired through vesting
of the Award resulting from termination of your employment by the Company (for
any reason whatsoever and whether or not in breach of local labor laws) and you
irrevocably release the Company and the Employer from any such claim that may
arise; if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, then, by signing this Agreement, you will
be deemed irrevocably to have waived your entitlement to pursue such claim; and
in the event of termination of your employment (whether or not in breach of
local labor laws), your right to receive the Award and vest in the Award under
the Plan, if any, will terminate effective as of the date that you are no longer
actively employed and will not be extended by any notice period mandated under
local law (e.g., active employment would not include a period of “garden leave”
or similar period pursuant to local law); the Company shall have the exclusive
discretion to determine when you are no longer actively employed for purposes of
your Award.
(e)    Language. If you have received this Agreement or any other document
related to the Plan translated into a language other than English and if the
translated version is different that the English version, the English version
will control.


9



--------------------------------------------------------------------------------





(f)    Award Terms Control; Plan Terms Control. In the event of any conflict
between any terms applicable to equity awards in any employment agreement, offer
letter or other arrangement that you have entered into with the Company and the
terms set forth in this Award Certificate, the latter shall control. In the
event of any conflict between the terms set forth in this Award Certificate and
the terms of the Plan, the latter shall control.

19.
Consents.

Your PSU Award is conditioned upon the Company’s making of all filings and the
receipt of all consents or authorizations required to comply with, or required
to be obtained under, applicable local law.
In accepting this PSU Award, you consent to the collection, use and transfer, in
electronic or other form, of your personal data by and among, as applicable, the
Company and any other possible recipients for the purpose of implementing,
administering and managing your participation in the Plan, as well as for the
purpose of the Company’s compliance with applicable law, including, without
limitation, Section 953(b) of the Dodd-Frank Wall Street Reform and Consumer
Protection Act. You understand that the recipients of your personal data may be
located in the U.S. or elsewhere, and the recipients’ country may have different
data privacy laws and protections than your country. You understand that you may
request a list with the names and addresses of any potential recipients of your
personal data, view the personal data, request additional information about the
storage of your personal data, require any necessary amendments to your personal
data or refuse or withdraw your consent by contacting your local human resources
representative, in any case without cost. You understand, however, that refusing
or withdrawing your consent may affect your ability to participate in the Plan.

20.
Electronic Delivery and Consent to Electronic Participation.

The Company may, in its sole discretion, decide to deliver any documents related
to the PSU Award and participation in the Plan or future PSU Awards by
electronic means. You hereby consent to receive such documents by electronic
delivery and to participate in the Plan through an online or electronic system
established and maintained by the Company or another third party designated by
the Company, including the acceptance of PSU Awards and the execution of the PSU
agreements through electronic signature.

21.
Award Modification.

The Committee reserves the right to modify or amend unilaterally the terms and
conditions of your PSUs, without first asking your consent, or to waive any
terms and conditions that operate in favor of Discover. These amendments may
include (but are not limited to) changes that the Committee considers necessary
or advisable as a result of changes in any, or the adoption of any new, Legal
Requirement. The Committee may not modify your PSUs in a manner that would
materially impair your rights in your PSUs without your consent; provided,
however, that the Committee may, without your consent, amend or modify your PSUs
in any manner that the Committee considers necessary or advisable to comply with
or reflect the application of any Legal Requirement or to ensure that your PSUs
are not subject to United States federal, state or local income tax or any
equivalent taxes in territories outside the United States prior to payment.
Discover will notify you of any amendment of your PSUs that affects your rights.
Any amendment or waiver of a provision of this Award Certificate (other than any
amendment or waiver applicable to all recipients generally), which amendment or
waiver operates in your favor or confers a benefit on you, must be in writing
and signed by the Chief Human Resources Officer to be effective.


10



--------------------------------------------------------------------------------






22.
Severability.

In the event the Committee determines that any provision of this Award
Certificate would cause you to be in constructive receipt for United States
federal or state income tax purposes of any portion of your PSU Award, then such
provision will be considered null and void and this Award Certificate will be
construed and enforced as if the provision had not been included in this Award
Certificate as of the date such provision was determined to cause you to be in
constructive receipt of any portion of your PSU Award.

23.
Successors.

This Award Certificate shall be binding upon and inure to the benefit of any
successor or successors of Discover and any person or persons who shall, upon
your death, acquire any rights hereunder in accordance with this Award
Certificate or the Plan.

24.
Governing Law.

This Award Certificate and the related legal relations between you and Discover
will be governed by and construed in accordance with the laws of the State of
Delaware, without regard to any conflicts or choice of law, rule or principle
that might otherwise refer the interpretation of the PSU Award to the
substantive law of another jurisdiction. The Company and you agree that the
jurisdiction and venue for any disputes arising under, or any action brought to
enforce (or otherwise relating to), the Plan or this Award Certificate shall be
exclusively in the courts in the State of Illinois, Counties of Cook or Lake,
including the federal courts located therein (should federal jurisdiction
exist), and the Company and you hereby submit and consent to said jurisdiction
and venue.

25.
Section 409A.

This Award Certificate and your PSU Award (including all adjustments,
substitutions, dividends, valuations and distributions, and deferrals hereunder)
are intended to be exempt from or comply with Section 409A of the Internal
Revenue Code pursuant to the guidance issued thereunder by the U.S. Internal
Revenue Service in all respects and shall be administered in a manner consistent
with such intent. If an unintentional operational failure occurs with respect to
requirements under Section 409Aof the Internal Revenue Code, you or your
beneficiary shall fully cooperate with Discover to correct the failure, to the
extent possible, in accordance with any correction procedure established by the
U.S. Internal Revenue Service. Any reference herein to Section 409Aof the
Internal Revenue Code shall be interpreted to refer to any successor section of
the Internal Revenue Code or other guidance issued by the U.S. Internal Revenue
Service, or other agency with jurisdiction, as appropriate. To the extent that
full or partial payment of your PSU Award that constitutes a deferral of
compensation subject to Section 409Aof the Internal Revenue Code is made upon a
termination of Employment, a termination of Employment shall be deemed to occur
only if it is a “separation from service” for purposes of Section 409Aof the
Internal Revenue Code, and references in this Award Certificate to
“termination,” “termination of Employment,” or like terms shall mean a
“separation from service.”

26.
Defined Terms.

For purposes of this Award Certificate, the following terms shall have the
meanings set forth below:
(a)    “Board” means the Board of Directors of Discover.
(b)    “Cause” means:
(1)     any act or omission which constitutes a material breach of your
obligations to the Company or your failure or refusal to perform satisfactorily
any duties reasonably required of you, which breach, failure or refusal (if
susceptible to cure) is not corrected (other than failure to correct by reason
of your incapacity due to Disability) within ten (10) business days after
written notification thereof to you by the Company;
(2)    any act or omission by you that constitutes (i) fraud or intentional
misrepresentation, (ii) embezzlement, misappropriation or conversion of assets
of, or business opportunities considered by, the Company or (iii)any other act
which has caused or may reasonably be expected to cause material injury to the
interest or business reputation of the Company; or
(3)    your violation of any securities, commodities or banking laws, any rules
or regulations issued pursuant to such laws, or rules or regulations of any
securities or commodities exchange or association of which the Company is a
member or of any policy of the Company relating to compliance with any of the
foregoing.
(c)    “Change in Control” means, except as provided otherwise below, the first
to occur of any of the following events:
(1)    except as otherwise provided in clause (3) below, any person (as defined
in Section 3(a)(9) of the Securities Exchange Act of 1934 (the “Exchange Act”),
as such term is modified in Sections 13(d) and 14(d) of the Exchange Act), other
than (i) any employee plan established by the Company or any of its
Subsidiaries, (ii) any group of employees holding shares subject to agreements
relating to the voting of such shares, (iii) the Company or any of its
affiliates (as defined in Rule 12b-2 promulgated under the Exchange Act), (iv)
an underwriter temporarily holding securities pursuant to an offering of such
securities, or (v) a corporation owned, directly or indirectly, by shareholders
of the Company in substantially the same proportions as their ownership of the
Company, either (x) acquires ownership of stock of the Company that, together
with stock held by such person (not including the stock owned by such person any
stock acquired directly from the Company other than in connection with the
acquisition by the Company of a business), constitutes more than fifty percent
(50%) of the total fair market value of the stock of the Company (but only if
such person did not own more than 50% of the total fair market value of the
stock of the Company prior to the acquisition of additional stock), or (y)
acquires (or has acquired during the twelve-month period ending on the date of
the most recent acquisition by such person) ownership of the stock of the
Company possessing thirty percent (30%) or more of the total voting power of the
stock of the Company (but only if such person did not own 30% or more of the
total voting power of the stock of the Company prior to the acquisition of
additional stock and not including the stock owned by such person any stock
acquired directly from the Company other than in connection with the acquisition
by the Company of a business);
(2)    a change in the composition of the Board during any twelve-month period,
such that individuals who, as of the Date of the Award, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a member of the
Board subsequent to the date of Date of the Award whose election, or nomination
for election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board;
(3)    the consummation of a merger or consolidation of the Company with any
other corporation or other entity, or the issuance of voting securities in
connection with a merger or consolidation of the Company (or any direct or
indirect subsidiary of the Company) pursuant to applicable stock exchange
requirements, other than (i) a merger or consolidation which results in the
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into securities
of the surviving entity or any parent thereof), in combination with the
ownership of any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any of its subsidiaries, at least fifty percent
(50%) of the combined voting power of the voting securities of the Company or
such surviving entity or any parent thereof


11



--------------------------------------------------------------------------------





outstanding immediately after such merger or consolidation, or (ii) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no person (determined pursuant to clause (1)
above) is or becomes the beneficial owner, directly or indirectly, of securities
of the Company (not including in the securities beneficially owned by such
person any securities acquired directly from the Company or its affiliates other
than in connection with the acquisition by the Company or its affiliates of a
business) representing thirty percent (30%) or more of the total voting power of
the stock of the Company (but only if such person did not own 30% or more of the
total voting power of the stock of the Company prior to the acquisition of
additional securities);
(4)    the complete liquidation of the Company or the sale or disposition by the
Company of all or substantially all of the Company’s assets, other than a sale
or disposition by the Company of all or substantially all of the Company’s
assets to (i) a shareholder of the Company (immediately before the asset
transfer) in exchange for or with respect to the Company’s stock, (ii) an
entity, at least fifty percent (50%) of the total value or voting power of which
is owned, directly or indirectly, either by the Company or by a person or more
than one person acting as a group, that owns fifty percent (50%) or more of the
total value or voting power of all the outstanding stock of the Company, or
(iii) a person, or more than one person acting as a group, that owns, directly
or indirectly, fifty percent (50%) or more of the total value or voting power of
all the outstanding stock of the Company; provided, however, that a Change in
Control pursuant to this clause (4) shall not be deemed to have occurred unless
a person (determined pursuant to clause (1) above) or persons acting as a group
acquires (or has acquired during the twelve-month period ending on the date of
the most recent acquisition by such person or persons) assets from the Company
that have a total gross fair market value equal to or more than forty percent
(40%) of the total gross fair market value of all of the assets of the Company
immediately before such acquisition or acquisitions.
Notwithstanding the foregoing, with respect to a Change in Control of Discover,
no Change in Control shall be deemed to have occurred if there is consummated
any transaction or series of integrated transactions immediately following which
the beneficial holders of the Company’s common stock immediately prior to such
transaction or series of transactions continue to have substantially the same
proportionate ownership in an entity which owns substantially all of the assets
of the Company immediately prior to such transaction or series of transactions.
(d)    “Chief Human Resources Officer” means the chief human resources officer
of Discover, any successor chief human resources officer, or any other
individual or committee appointed by the chief executive officer of Discover
with the power and authority of the chief human resources officer.
(e)    “Chief Risk Officer” means the chief risk officer of Discover, any
successor chief risk officer, or any other individual or committee appointed by
the chief executive officer of Discover with the power and authority of the
chief risk officer.
(f)    “Committee” means the Compensation and Leadership Development Committee
of the Board, any successor committee thereto or any other committee of the
Board


12



--------------------------------------------------------------------------------





appointed by the Board with the powers of the Committee under the Plan, or any
subcommittee appointed by such Committee.
(g)    “Company” means Discover and all of its Subsidiaries.
(h)    “Competitive Activity” means:
(1)    becoming, or entering into any arrangement as, an employee, officer,
partner, member, proprietor, director, independent contractor, consultant,
advisor, representative or agent of, or serving in any similar position or
capacity with, a Competitor, where you will be responsible for providing, or
managing or supervising others who are providing, services (i) that are similar
or substantially related to the services that you provided to the Company, or
(ii) that you had direct or indirect managerial or supervisory responsibility
for at the Company, or (iii) that call for the application of the same or
similar specialized knowledge or skills as those utilized by you in your
services for the Company, in each such case, at any time during the year
preceding the termination of your employment with the Company; or
(2)    either alone or in concert with others, forming, or acquiring a five
percent (5%) or greater equity ownership, voting interest or profit
participation in, a Competitor.


13



--------------------------------------------------------------------------------





(i)    “Competitor” means any corporation, partnership or other entity that
engages in (or that owns a significant interest in any corporation, partnership
or other entity that engages in) (1) the business of consumer lending,
including, without limitation, credit card issuance or electronic payment
services, or (2) any other business in which you have been involved in or had
significant knowledge of, which has been conducted by the Company at any time
during your employment with the Company. For the avoidance of doubt, a
competitor of any entity which results from a corporate transaction involving
the Company that constitutes a Change in Control shall be considered a
Competitor for purposes of this Award Certificate.
(j)     “Covered Employee” means an employee who, as of the Date of the Award,
has been identified as a covered employee by Human Resources.
(k)    “Date of the Award” means the date set forth in Appendix A.
(l)    “Disability” means a “permanent and total disability,” as defined in
Section 22(e)(3) of the Internal Revenue Code.
(m)    “Discover” means Discover Financial Services, a Delaware corporation.
(n)    “Discover EPS” means sum of EPS for each fiscal year within the
Performance Period.
(o)    “Employed” and “Employment” refer to employment with the Company and/or
Related Employment.    
(p)    “EPS” means fully-diluted earnings per share as defined by U.S. GAAP,
excluding unusual or non-recurring events identified in the Plan and not
reflected in business plan assumptions, as determined by the Committee.
(q)    “Good Reason” means the occurrence of any of the following upon, or
within six (6) months prior to or twenty-four (24) months after the occurrence
of a Change in Control of Discover without your prior written consent:
(1)    any material diminution in your assigned duties, responsibilities and/or
authority, including the assignment to you of any duties, responsibilities or
authority inconsistent with the duties, responsibilities and authority assigned
to you, immediately prior to such assignment;
(2)    a material diminution in the authority, duties, or responsibilities of
the supervisor to whom you are required to report;
(3)    any material reduction in your base compensation; provided, however, that
Company-initiated across-the-board reductions in compensation affecting
substantially all eligible Company employees shall alone not be considered “Good
Reason,” unless the compensation reductions exceed twenty percent (20%) of your
base compensation;


14



--------------------------------------------------------------------------------





(4)    A material diminution of the budget over which you have authority;
(5)    The Company’s requiring you to be based at a location that (i) is in
excess of thirty-five (35) miles from the location of your principal job
location or office immediately prior to the Change in Control, or (ii) results
in an increase in your normal daily commuting time by more than ninety
(90) minutes, except for required travel on Company’s business to an extent
substantially consistent with your then present business travel obligations; or
(6)    Any other action or inaction that constitutes a material breach by the
Company of any agreement pursuant to which you provide services to the Company.
For purposes of paragraphs (1) through (6) above, the duties, responsibilities
and/or authority assigned to you shall be deemed to be the greatest of those in
effect prior to or after the Change in Control. Unless you become Disabled, your
right to terminate your Employment for Good Reason shall not be affected by your
incapacity due to physical or mental illness. Your continued Employment shall
not constitute consent to, or a waiver of rights with respect to, any
circumstance constituting Good Reason. Notwithstanding the foregoing, Good
Reason shall not exist unless you give the Company written notice thereof within
thirty (30) days after its occurrence and the Company shall not have remedied
the action within thirty (30) days after such written notice
(r)    “Internal Revenue Code” means the United States Internal Revenue Code of
1986, as amended, and the rules, regulations and guidance thereunder.
(s)    “Legal Requirement” means any law, regulation, ruling, judicial decision,
accounting standard, regulatory guidance or other legal requirement (including
any foreign legal requirements).
(t)     “Performance Period” means the period set forth in Appendix A.
(u)     “Plan” means the Discover Financial Services Amended and Restated 2014
Omnibus Incentive Plan, as in effect from time to time.
(v)    “Pro Ration Fraction” means a fraction, not to exceed 1.0, the numerator
of which is the number of days starting with and inclusive of the first day of
the Performance Period and ending on the effective date of your termination of
Employment and the denominator of which is the number of days in the first
calendar year of the Performance Period.
(w)     “Related Employment” means your employment with an employer other than
the Company (such employer, herein referred to as a “Related Employer”),
provided: (1) you undertake such employment at the written request or with the
written consent of the Chief Human Resources Officer; (2) immediately prior to
undertaking such employment you were an employee of the Company or were engaged
in Related Employment (as defined herein); and (3) such employment is recognized
by the Company in its discretion as Related Employment; and, provided further
that the Company may (i) determine at any time in its sole discretion that
employment that was recognized by the Company as Related Employment no longer
qualifies as Related


15



--------------------------------------------------------------------------------





Employment, and (ii) condition the designation and benefits of Related
Employment on such terms and conditions as the Company may determine in its sole
discretion. The designation of employment as Related Employment does not give
rise to an employment relationship between you and the Company, or otherwise
modify your and the Company’s respective rights and obligations.
(x)    “Retirement” means the termination of your Employment by you or by the
Company for any reason other than for Cause and other than due to your death or
Disability, on or after the date on which:
(1)    you have attained age 55; and
(2)    your combined age and years of service is at least 65 years.
(y)    “Scheduled Vesting Date” means the Scheduled Vesting Date set forth in
Appendix A.
(z)     “Shares” means shares of Stock.
(aa)    “Stock” means the common stock, par value $0.01 per share, of Discover.
(bb)    “Subsidiary” means (i) a corporation or other entity with respect to
which Discover, directly or indirectly, has the power, whether through the
ownership of voting securities, by contract or otherwise, to elect at least a
majority of the members of such corporation’s board of directors or analogous
governing body, or (ii) any other corporation or other entity in which Discover,
directly or indirectly, has an equity or similar interest and which the
Committee designates as a Subsidiary for purposes of the Plan.
(cc)    “Target Award” means the number of PSUs that has been communicated to
you separately and that will be earned, subject to the other terms and
conditions of this Award Certificate, if the Discover EPS Target is achieved.
(dd)    “Wrongful Solicitation” occurs upon either of the following events:
(1)    while Employed, including during any notice period applicable to you in
connection with the termination of your Employment, or within one year after the
termination of your Employment, directly or indirectly in any capacity
(including through any person, corporation, partnership or other business entity
of any kind), you hire or solicit, recruit, induce, entice, influence or
encourage any Company employee to leave the Company or become hired or engaged
by another firm; provided, however, that this clause shall apply only to
employees with whom you worked or had professional or business contact, or who
worked in or with your business unit, during any notice period applicable to you
in connection with the termination of your Employment or during the one year
preceding notice of the termination of your Employment; or
(2)    while Employed, including during any notice period applicable to you in
connection with the termination of your Employment, or within one year after the
termination of your Employment, directly or indirectly in any capacity
(including through


16



--------------------------------------------------------------------------------





any person, corporation, partnership or other business entity of any kind), you
solicit or entice away or in any manner attempt to persuade any client or
customer, or prospective client or customer, of the Company (i) to discontinue
or diminish his, her or its relationship or prospective relationship with the
Company or (ii) to otherwise provide his, her or its business to any person,
corporation, partnership or other business entity which engages in any line of
business in which the Company is engaged (other than the Company); provided,
however, that this clause shall apply only to clients or customers, or
prospective clients or customers, that you worked for on an actual or
prospective project or assignment during any notice period applicable to you in
connection with the termination of your Employment or during the one year
preceding notice of the termination of your Employment.



IN WITNESS WHEREOF, Discover has duly executed and delivered this Award
Certificate as of the Date of the Award.


DISCOVER FINANCIAL SERVICES
By:
final2018grantagremen_image1.gif [final2018grantagremen_image1.gif]
Doug Rose
Senior Vice President, Chief HR Officer



APPENDIX A
Summary of Award


Date of Award:        February 22, 2018
Scheduled Vesting Date:    February 1, 2021
Performance Measures:
Your Target Award will be earned based on the Discover EPS. The number of PSUs
that you earn based on the Discover EPS (subject to vesting and the other terms
and conditions of your PSU Award) will be determined by multiplying the number
of PSUs in your Target Award by a multiplier determined as follows:


17



--------------------------------------------------------------------------------





Discover EPS Performance*
Target Award Multiplier
Lower than $12.77
0
$12.77(threshold)
0
$17.88
0.5
$25.54(target)
1.0
$29.37(maximum)
1.5
Greater than $29.37
1.5



* If the Discover EPS is between the EPS Performance levels above, the Target
Award Multiplier will be interpolated on a straight-line basis.
Performance Period:        January 1, 2018 to December 31, 2020












18



--------------------------------------------------------------------------------







APPENDIX B
Designation of Beneficiary(ies) Under
Discover Equity Compensation Plans
This Designation of Beneficiary shall remain in effect with respect to all
awards issued to me under any Discover equity compensation plan, including any
awards that may be issued to me after the date hereof, unless and until I modify
or revoke it by submitting a later dated beneficiary designation. This
Designation of Beneficiary supersedes all my prior beneficiary designations with
respect to all my equity awards.
If you have more than one primary beneficiary, benefits will be divided equally
among the living beneficiaries unless you specify the percentage. The
percentages for all of the primary beneficiaries must total 100%. Contingent
beneficiary(ies) receive any survivor benefits with respect to your equity
awards, ONLY if all primary beneficiaries predecease you. If you have more than
one contingent beneficiary, benefits will be divided equally among the living
beneficiaries unless you specify the percentage. The percentages for all of the
contingent beneficiaries must total 100%.
I hereby designate the following beneficiary(ies) to receive any survivor
benefits with respect to all my equity awards:
Primary Beneficiary(ies)
Relationship
Percentage
(1
)
   
   
(2
)
   
   
(3
)
   
   
(4
)
   
   
 
 
 
Contingent Beneficiary(ies)
Relationship
Percentage
(1
)
   
   
(2
)
   
   
(3
)
   
   
(4
)
   
   



Address(es) of Primary Beneficiary(ies):
(1)
(2)
(3)
(4)


19



--------------------------------------------------------------------------------







Address(es) of Contingent Beneficiary(ies):
(1)
(2)
(3)
(4)
                                        
Name: (please print)                Date


                                        
Signature
Please sign and email this form to ExecutiveCompensation@discover.com, or return
via mail to:
Discover Financial Services
Attn: Human Resources Executive Compensation
2500 Lake Cook Road
Riverwoods, IL 60015






















20



--------------------------------------------------------------------------------









APPENDIX C
Discover Financial Services
International Supplement
This International Supplement to the Award Certificate for Performance Stock
Units ("Award Certificate") contains supplemental terms and conditions for the
Performance Stock Unit award (“Equity Award”) to employees of Discover Financial
Services (or the relevant affiliated company) located in certain jurisdictions
outside of the United States. The terms included in this International
Supplement are intended to ensure compliance with the laws of the country in
which you are Employed or, in certain instances, to make the awards more tax
efficient in your country.
You have also received an Award Certificate applicable to your award. The Award
Certificate, together with this International Supplement, collectively set forth
the terms and conditions of your award. To the extent that this International
Supplement amends, deletes or supplements any terms of the Award Certificate,
this International Supplement shall control.
Capitalized terms that are used without definition in this International
Supplement have the meanings assigned in the Award Certificate.


21



--------------------------------------------------------------------------------






Employees in the United Kingdom.
If you are Employed in the United Kingdom, the Company will act in accordance
with the Data Protection Act of 1998 as amended from time to time regarding any
personal information which you provide to it in connection with your Equity
Award (including the amount of the award) and you consent to the processing of
such personal information in order to facilitate your participation in such
equity incentive program, for any purposes required by law or regulation, or for
any other legitimate business purpose. By accepting your Equity Award, you agree
that from time to time, for the purposes described above, your personal
information may be stored and processed by and disclosed and transferred to
other offices and companies within the Company and to third parties, some of
which are situated outside of the European Union and may not offer as high a
level of protection for personal information as countries within the European
Union.

All Employees Located Outside the United States.
If you are Employed outside of the United States, please note that your Equity
Award is offered, issued and administered by Discover Financial Services, a
Delaware corporation, and your local employer is not involved in the grant of
awards under such equity incentive program. All documents related to your Equity
Award, including the Award Certificate, this International Supplement and the
link by which you access these documents, originate and are maintained in the
United States.
Your Equity Award is made in virtue of your Employment with, and your services
performed for, the appropriate entities within the Company. However, your award
does not form part of your entitlement to remuneration or benefits, whether
pursuant to any contract of Employment to which you may be a party or otherwise.
Similarly, the existence of a contract of Employment between you and any entity
within the Company shall not confer on you any right or entitlement to
participate in the Equity Award or to receive awards thereunder, or any
expectation that you might participate in such equity incentive program or
receive additional equity awards in the future. Your Equity Award, the Award
Certificate, and/or this International Supplement does not constitute an
employment contract and does not create an employment relationship or a promise
of continued employment for any period of time.
In addition, your equity award is not part of your base salary or wages and will
not be taken into account (except to the extent otherwise required by local law)
in determining any other employment-related rights you may have, such as rights
to pension or severance pay.
Whether or not you have a contract of Employment with any entity within the
Company, your rights and obligations under the terms of your office or
Employment shall not be affected by your receipt of the Equity Award. By
accepting your receipt of the Equity Award, you waive any and all rights to
compensation or damages for any loss of the Equity Award in the event of your
termination of your office or Employment for any reason whatsoever. This waiver
applies whether or not such termination amounts to a wrongful or unfair
dismissal.
You may be subject to applicable exchange control, currency control or similar
financial laws that may affect your transactions with respect to your equity
award, including without


22



--------------------------------------------------------------------------------





limitation, your ability to bring shares of Discover Financial Services common
stock into your jurisdiction or to receive the proceeds of a sale of Discover
Financial Services common stock in your jurisdiction. Moreover, you may be
subject to certain notification, approval and/or repatriation obligations with
respect to securities and funds you receive in connection with your awards. In
addition the Company is not responsible for any foreign exchange fluctuations
that change the value of your PSU Award. You are encouraged to consult your
advisors to ascertain whether any restrictions or obligations apply to you.
Your Equity Award has not been authorized or approved by any applicable
securities authorities and may have been offered pursuant to an exemption from
registration in your local jurisdiction. Similarly, no prospectus or similar
offering or registration document has been prepared, authorized or approved by
any applicable securities authorities in your jurisdiction. The grant of awards
is being made only to employees of the Company and does not constitute and is
not intended to be an offering to the public. For this reason, you must keep all
award documents you receive, including but not limited to this International
Supplement and the Award Certificate, confidential and you may not distribute or
otherwise make public any award documents without the prior written consent of
the Company. Moreover, you may not reproduce (in whole or in part) any award
documents you receive. In addition, the shares of Company common stock you
acquire upon vesting and conversion of your Equity Award may be subject to
applicable restrictions on resale in your local jurisdiction. You are encouraged
to consult your advisors to ascertain whether any restrictions or obligations
apply to you.
    The Company recommends that you seek advice of your tax advisors regarding
the tax treatment of your awards.




23

